Whitfield, J.,
delivered the opinion of the court.
The case of Chamberlain v. Lawrence County, 71 Miss., 949, has no application to suits brought under chapter 123 of the code of 1892, relative to the sixteenth sections, in so far as a tax collector’s conveyance furnishing a presumption that a sixteenth section had been leased, and had become, therefore, subject—as to the term—to taxation, is concerned. Section 4148 of said code furnishes a new rule of evidence where sixteenth sections are concerned. The only presumption that there had once been a ‘ ‘ lease or a sale ’ ’ of such school lands, now recognized by the law, is one arising, under said section, from “adverse possession for a period of twenty-five years, under a claim of right or title.” And § 1806 of said code has now no application- to these school lands. The new rule of -evidence is illustrated by the cases of Carroll Co. v. Estes, 72 Miss., 171, and Amite Co. v. Steen, 72 Miss., 567. And the change made by the code of 1892 is a wise one in protection of the school lands.

Decree reversed and cause remanded.